Citation Nr: 0804760	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-15 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
gout of the right foot from January 23, 2003 to September 20, 
2004.

2.  Entitlement to an increased (compensable) evaluation for 
gout of the left foot from January 23, 2003 to September 20, 
2004.

2.  Entitlement to an increased evaluation for gout of the 
right ankle, evaluated as 10 percent disabling from January 
23, 2003 to September 20, 2004. 

4.  Entitlement to an increased evaluation for gout of the 
left ankle, evaluated as 10 percent disabling from January 
23, 2003 to September 20, 2004. 
 
5.  Entitlement to an increased evaluation for gout of the 
feet and ankle, currently evaluated as 40 percent disabling.





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 1969 
and from November 1971 to July 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, wherein the RO, in part, continued 20 
percent disability ratings assigned to service-connected gout 
of the ankles and feet and cervical spine disability.  In 
June 2004, the RO received the veteran's notice of 
disagreement, wherein, he disagreed, in part, with the 20 
percent disability ratings assigned to service-connected 
cervical spine disability and gout of the ankles and feet.  
An April 2005 statement of the case addressed, in part, the 
aforementioned issues.  On his substantive appeal, received 
by the RO in April 2005, the veteran specifically indicated 
that he was seeking appellate review of issues other than 
entitlement to an increased disability rating for cervical 
spine disability.  (see, VA Form 1-9, signed by the veteran 
and received by the RO in April 2005).  Thus, irrespective of 
the RO's subsequent adjudication of the above-referenced 
claim in subsequent supplemental statement of the cases 
issued throughout the duration of the appeal, without a 
substantive appeal addressing the issue of entitlement to an 
increased disability rating for cervical spine disability, 
this issue is not ripe for appellate review and the Board has 
no jurisdiction to review this claim.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§  20.200, 20.302, (2007).  
Therefore, the Board will confine appellate review to the 
issues listed on the title page. 

By an April 2005 rating action, the RO discontinued the 20 
percent disability rating assigned to the service-connected 
gout of the feet and ankles, and assigned separate 
noncompensable and 10 percent ratings to each foot and ankle, 
respectively; an effective date of January 23, 2003, the date 
the RO received the veteran's claim for increase, was 
assigned.  In a June 2006 rating action, the RO assigned a 
combined 40 percent disability rating to the service-
connected gout of the feet and ankles, effective September 
21, 2004, the date of a VA outpatient report reflecting an 
increased in severity of the above-referenced service-
connected disability.  In view of the foregoing, the Board 
has framed the issues on appeal as that reflected on the 
title page.  

Also on appeal from the RO's April 2004 rating action were 
the issues of entitlement to service connection for 
depression, claimed as a nervous disorder, and low back 
disability, claimed as intermittent back pain.  By a June 
2006 rating action, the RO granted service connection for 
degenerate disc disease of the lumbar spine and major 
depression.  As the veteran has not disagreed with initial 
evaluations of 20 and 30 percent, respectively, or effective 
date (i.e., January 23, 2003) assigned to the above-
referenced issues, they are no longer before the Board.  
Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).

In a September 2006 rating decision, the RO granted a 
temporary total rating for right foot gout from May 7, to 
July 31, 2004 in accordance with 38 C.F.R. § 4.29 (2007); a 
noncompensable evaluation was restored from August 1, 2004.  

In a December 2007 written argument, the veteran's 
representative indicated that the appellant desired to waive 
RO consideration of VA outpatient reports, received by the 
Board in May 2007.  Thus, it is not necessary to refer these 
materials to the RO for initial consideration.  38 C.F.R. § 
20.1304 (2007).  As the veteran's representative also 
addressed the claim of entitlement to an increased rating for 
cervical spine disability and entitlement to service 
connection for gouty arthritis of the right and left knees as 
secondary to service-connected gout of the ankle and feet, 
these issues are referred to the RO for appropriate action.  
(see, Informal Hearing Presentation, prepared by the 
veteran's representative, dated in December 2007, pages 
(pgs.) 2, 3). 


FINDING OF FACT

Since January 23, 2003, the veteran's gout of the feet and 
ankles has been manifested by exacerbations occurring at 
least three to four times a month, but without weight loss 
and anemia.


CONCLUSIONS OF LAW

1.  Since January 23, 2003, the criteria for a 40 percent 
disability rating for gout of the feet and ankles has been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5002, 5017 (2007).

2.  Since January 23, 2003, the criteria for a disability 
rating in excess of 40 percent for gout of the feet and 
ankles has not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5002, 5017 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected gout of the ankles and feet.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

With regard to the increased evaluation claims included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that VCAA letters, issued by 
the originating agency in July 2003 and May 2005, do not 
contain the level of specificity set forth in Vazquez-Flores.  
However, the Board does not find that any such procedural 
defect constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims files reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's 
statements in submitted personally and through his 
representative throughout the duration of the appeal, has 
demonstrated his understanding of the evidence necessary to 
substantiate his increased evaluation claims.  The veteran 
has described in detail the evidence reflecting the condition 
of his gout of the feet and ankles.  More specifically, on 
his substantive appeal, the veteran maintained that he had 
read and understood much of what the RO had discussed in an 
April 2005 statement of the case.  He also described how in 
2003, he had to retire from his job because of constant pain 
stemming from his service-connected gout of the feet and 
ankles.  (see, VA Form 1-9, received by the RO in April 
2005).  These statements indicate an awareness on the part of 
the veteran that information about such effects, with 
specific examples, is necessary to substantiate a claim for a 
higher evaluation.  Significantly, the Court in Vazquez-
Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim."  Id., slip op. 
at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  This showing of actual knowledge satisfies the first 
and fourth requirements of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.

Finally, an April 2004 rating decision includes a discussion 
of the rating criteria utilized in the present case, and this 
criteria was set forth in further detail in an April 2005 
statement of the case.  The veteran was accordingly made well 
aware of the requirements for an increased evaluation 
pursuant to the applicable diagnostic criteria, and such 
action thus satisfies the third notification requirement of 
Vazquez-Flores.

Regarding VA's duty to assist the appellant with his 
increased rating claim on appeal, relevant post-service 
private and VA examination and clinical treatment reports, 
Social Security Administration reports, along with statements 
of the veteran, have been associated with the claims files.  

II.  General Laws and Regulations

Increased Rating-general criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of a fracture of 
the left hand warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007). 

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.   Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield,  21 Vet. App. 505 (2007).

III.  Analysis

By an April 2004 rating action, the RO continued a 20 percent 
disability rating assigned to the service-connected gout of 
the ankles and feet.  

In an April 2005 rating action, the RO assigned separate 
noncompensable and 10 percent disability ratings to each foot 
and ankle based on limitation of motion of each joint, 
respectively; an effective date of January 23, 2003, the date 
the RO received the appellant's increased evaluation claim, 
was assigned.

In a June 2006 rating action, the RO assigned a combined 40 
percent disability rating to the service-connected gout of 
the feet and ankles, effective September 21, 2004, date of a 
VA outpatient report reflecting an increased in severity of 
the service-connected gout of the feet and ankles.

As of September 21, 2004, the RO assigned a 40 percent 
disability rating to the service-connected gout of the feet 
and ankles pursuant to Diagnostic Codes 5017-5002.  
Diagnostic Code 5017 notes that gout is to be rated under 
Diagnostic Code 5002.  38 C.F.R. § 4.71, Diagnostic Codes 
5002, 5107 (2007).  

Under Diagnostic Code 5002, a disability rating is assigned 
based on the frequency of exacerbations per year.  Where 
constitutional manifestations associated with active joint 
involvement are totally incapacitating, a 100 percent rating 
is warranted. Less than the criteria for a 100 percent rating 
but with weight loss and anemia, producing severe impairment 
of health and severely incapacitating exacerbations occurring 
4 or more times per year or a lesser number over prolonged 
periods warrants a 60 percent rating.  Symptom combinations 
that cause definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times per year warrant 
a 40 percent rating.  One or two exacerbations per year 
warrants a 20 percent rating. 
38 C.F.R. § 4.71a, Diagnostic Code 5002 (2007).

After a review of the evidence of record, the Board finds 
that since January 23, 2003, the veteran's gout of the feet 
and ankles have been manifested by exacerbations occurring at 
least three to four times a year, but without weight loss and 
anemia, which warrants the assignment of a 40 percent 
disability rating.  The next higher rating of 60 percent is 
not for assignment because the medical evidence does not show 
that the veteran suffers from weight loss or anemia necessary 
for such a rating.  

In reaching the forgoing determination, VA outpatient reports 
since the date of claim for an increase in January 2003 
reflect that the veteran has consistently experienced three 
to four yearly flare-ups of his gout of the feet and ankles, 
which has resulted in the prescribing of uric-acid lowering 
therapy (see also, VA outpatient report, dated September 21, 
2004 and February 2005, reflecting that the veteran had a 20-
year history of gout in his feet and ankles with flare-ups 
that occurred ever three to four years).  Comparing the 
manifestations of the service-connected gout of the ankles 
and feet to the criteria of the rating schedule, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that the criteria of a 40 percent disability 
rating under Diagnostic Code 5002 are more nearly 
approximated, effective from January 23, 2003, the date of 
the veteran's claim for increase for service-connected gout 
of the feet and ankles.  38 C.F.R. § 4.7.

IV.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards. 
See 38 C.F.R. §3.321(b)(1) (2007), Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

In a June 2006 supplemental statement of the case, the RO 
provided the criteria for an extraschedular rating.  The 
Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2007) in connection with the issues on 
appeal. 
See VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's gout of the feet and ankles, and the veteran 
has pointed to no such symptoms.

With respect to frequent hospitalization, while the veteran 
was hospitalized for complications associated with gout of 
the right foot in May 2004, there is no evidence of any 
further hospitalization for gout of the feet and ankles since 
that time. 

With respect to marked interference with employment, the 
veteran is already in receipt of a total disability rating 
based on individual unemployability, in part, due to his 
service-connected gout of the feet and ankles.  In short, 
there is no indication in the record that the veteran's 
service-connected gout of the feet and ankles alone (italics 
added for emphasis) causes interference with employment 
beyond that contemplated in the assigned ratings.

The Board concludes that the currently assigned 40 percent 
disability rating adequately compensates the veteran for any 
industrial impairment caused by his service-connected gout of 
the feet and ankles.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
(2007) specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].
In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected gout of the 
feet and ankles.  Accordingly, referral for extraschedular 
evaluation is not warranted in this case.


ORDER

From January 23, 2003, a 40 percent disability rating is 
granted for service-connected gout of the feet and ankles, 
subject to the laws and regulations governing monetary 
awards. 

A disability rating in excess of 40 percent for service-
connected gout of the feet and ankles is denied.


____________________________________________
JONATHAN B. KRAMER,
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


